Title: To James Madison from William Bailey, 4 June 1815
From: Bailey, William
To: Madison, James


                    
                        Sir.
                        Cantonment Near Buffalo. NYork. June 4th. 1815
                    
                    I have the honor to state to your excellency that, in 1812 I was appointed 1st Lieutenant in the 10th Regiment of Infantry; that in 1813 Orders were received for the recruits of the 10th, to join the Division of the Northern Army at Plattsburgh, under the command of General Hampton; which was effected in the month of September in the same year. In July 1814 Your Excellency did me the honor to promote me to the rank of Captain, and shortly after I was put in command of the Company to which I had been the first Subaltern. But before I make any remarks on my own Company, I must beg your Excellency not to consider me Guilty of Egotism, nor Sounding the trumpet of my own fame; that what I assert are facts that comes within the Knowledge, and will be (if necessary) substantiated by every officer of the 10th Regiment; who are, or have been on the lines, and acquainted with me and the order of my Company; Colo. Clinch & Majr. Nelson formerly of the 10th Regiment Inftry can give the best information on this Subject.
                    Your Excellency will please pardon my presumption then when I State that the Company under my command is acknowledged to be superior to any in the Regiment; or even in the Brigade.
                    That for all bold and enterprising duty it is considered superior to any Compa[n]y in the Regiment, and not inferior to any in the Army; and that notwithstanding my being the junr. Captain; have ever been honoured with the right of the Regiment.
                    I must further state to your Excellency that these distinctions in the regiment induced me to rely on being retained in the Service and consequently did not make an effort to that effect by making known to the board of Selection at Washington, my wish to be retained in the Peace Establishment. My fondness for the military & devotion to the Service of my Country, induces me at this late hour to request, that I may be one of those of my rank, who are to fill the vacancies occationed by non acceptance. I must further state that I am a young man anxious to make the Military a

profession; that in it, I am determined to be active and wish to be useful. If your Excellency should be pleased to continue me in service, a notification to that effect will be promptly attended to at Belfield Virginia, the place of my residence. With perfect respect for your Excellency I have the Honor to be your most obt. and very Humble Servant—
                    
                        Wm BaileyFormerly Capt 10. Inftry.
                    
                